Citation Nr: 1313140	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  08-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence, claimed as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a seizure disorder, claimed as secondary to alcohol dependence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from October 1971 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims for service connection for PTSD, alcohol dependence, and a seizure disorder.  

In March 2010, the Board remanded these claims for additional development.  The development ordered in the remand included requesting additional information from the Veteran about his medical treatment and obtaining records identified by him.  The remand also directed that the Veteran should be afforded a VA examination to determine the nature and etiology of a current acquired psychiatric disorder.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  Competent medical evidence establishes that depressed mood is not related to service and is not proximately due to or aggravated by a service-connected disability.  

3.  In the absence of a finding a service connection for an acquired psychiatric disorder, a secondary claim of service connection for alcohol dependence is without legal merit.  

4.  In the absence of a finding of service connection for alcohol dependence,  a secondary claim of service connection for a seizure disorder is without legal merit. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (f) (2012).

2.  The criteria for service connection for alcohol dependence have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012). 

3.  The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, an April 2007 letter provided the Veteran with notice regarding the claim for service connection for PTSD.  A September 2007 letter provided the Veteran with notice regarding the claims for service connection for alcohol dependency secondary to PTSD and seizures secondary to alcohol dependency.  The April 2007 and September 2007 letters informed the Veteran of the information and evidence needed to substantiate the claims and notified him of what information and evidence must be submitted by him and what information and evidence VA would obtain.  The April 2007 and September 2007 letters included provisions for disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records and post-service VA and private treatment records.  The Veteran was afforded VA examinations in June 2010 and June 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2010 and June 2011 VA examinations considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, private treatment records and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran

II.  Analysis of Claims

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including psychoses, manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claim for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases. See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3) (2012)).

The current, liberalized version of §3.304(f)(3) states that when the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor. 

This recent regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2012). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Service connection may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  38 U.S.C.A. § 1110 permits the receipt of compensation for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  Primary alcohol abuse disability means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for an Acquired Psychiatric Disorder, to include PTSD

The Veteran asserts that he has PTSD.  In particular, he contends that he observed a fellow soldier accidentally cut his fingers off using a gun turret.  He also states that he observed a fatal motor vehicle accident.  The claimed stressor experiences have not been verified.  A November 2007 Joint Services Records Research Center Memorandum (JSRRC) indicated that the Veteran did not supply enough information about his stressors for verification.

The Veteran has also asserted that he developed depression secondary to service-connected disabilities.  Service connection is currently in effect for frostbite residuals of the left and right hand and for tinnitus.  

Service treatment records do not reflect any complaints or findings of a psychiatric condition.  The August 1971 enlistment examination reflects a normal psychiatric evaluation.  The May 1973 separation examination reflects a normal psychiatric evaluation.  

The evidence of record does not show that a psychosis manifested to a compensable degree within a year of separation from service.  Accordingly, service connection for a psychosis may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

Post-service medical evidence reflects diagnoses of anxiety and depression.  

Private medical records dated in October 2006 reflect that a medical history of anxiety was noted.  A VA nursing note dated in August 2007 indicates that a depression screen was positive.  

The Veteran had a VA examination in June 2010.  The VA examiner opined that the history and symptoms do not indicate that the Veteran has an anxiety disorder, a psychosis, adjustment disorder or bipolar disorder.  

The VA examiner noted that the Veteran reported a stressor of an accident involving actual or threatened serious injury to self.  The VA examiner noted that the Veteran was able to report 9 of the 17 symptoms of PTSD.  The VA examiner opined that the Veteran's impairment in social and occupational functioning is better attributed to alcohol dependence than to symptoms of PTSD.  The VA examiner opined that the Veteran's symptoms do not meet the criteria for PTSD.  

The VA examiner indicated that there was no Axis I diagnosis present.  The VA examiner diagnosed alcohol abuse and substance-induced mood disorder.  The VA examiner opined that alcohol dependence and substance-induced mood disorder are not related to his military service or in-service cold injuries of the hands.  The VA examiner opined that alcohol dependence and substance-induced mood disorder are not caused or aggravated beyond normal progression by service-connected disabilities.  The VA examiner explained that the substance-abuse mood disorder is depressed mood secondary to alcohol dependence.  

A VA emergency department treatment record dated in July 2010 noted a history of anxiety disorder and substance abuse for 10 years and a mood disorder, not otherwise specified.  A physician diagnosed mood disorder, not otherwise specified, anxiety disorder, not otherwise specified and alcohol dependence.  

An August 2010 VA treatment note reflects that a screening indicated mild depression.  A VA treatment record dated in April 2011 noted a past medical history of depression.  

In June 2011, the Veteran had another VA examination by the psychiatrist who performed the June 2010 examination.  The examination report reflects that the Veteran reported significant symptoms of anxiety and depression.  The VA examiner rendered Axis I diagnoses of alcohol dependence and nicotine dependence.  The VA examiner opined that the Veteran did not meet the criteria for other Axis I diagnoses.  The VA examiner opined that the Veteran did not manifest psychiatric disorder symptoms except for alcohol dependence.  The VA examiner opined that the Veteran does not have an independent diagnosis of anxiety disorder, depressive disorder, adjustment disorder or anxious and depressed mood.  The VA examiner opined that the Veteran had some symptomatology in the past, which is now resolved and is related to alcohol dependence.  The VA examiner opined that the Veteran does not have a psychiatric disorder caused or persistently aggravated by service-connected frostbite of both hands and tinnitus.  

The above evidence establishes current diagnoses of alcohol dependence and depressed mood secondary to alcohol dependence.  The Veteran has also been diagnosed with anxiety disorder during the appeal period.  The 2011 VA examiner indicated that the Veteran did not meet the criteria for an independent diagnosis of anxiety disorder.  The Court held in McClain v. Nicholson, 21 Vet. App. 319, 321(2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.   

The competent medical evidence of record does not establish that an acquired psychiatric disorder, to include alcohol dependence, depressed mood or anxiety disorder, is related to service or a service-connected disability.  The Veteran is competent to give evidence about observable symptoms such as alcohol dependence, anxiety and depression.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide a medical opinion relating alcohol dependence, depression and anxiety symptoms to active service or to a service-connected disability. 

With respect to PTSD, the evidence does not show that the Veteran has been diagnosed with PTSD according to DSM-IV criteria at any point during the appeal period.  As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).   

In conclusion, the Board finds that there is a preponderance of the evidence against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Service Connection for Alcohol Dependence

The Veteran claims service connection for alcohol dependence as secondary to an acquired psychiatric disorder.  He asserts that he has an alcohol dependence problem because of nightmares, depression, and sleeping problems related to his experiences in Korea.  The Veteran also asserts that current alcohol dependence is related to service because alcohol was provided to him during service.

An injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs.  38 C.F.R. § 3.301(d).  Based on this bar to service connection alcohol dependence may not be service connected as directly related to service.  38U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c); Allen, supra.  However, service connection may be granted for alcohol abuse or its effects if the alcohol abuse is itself secondary to a service-connected disability.  38 C.F.R. §§ 3.301(c)(3), 3.310.  Thus, service connection for the Veteran's alcohol dependence on a direct basis is barred as a matter of law. 38 C.F.R. § 3.301. 

The evidence of record does not establish that alcohol dependence is caused or aggravated by a service-connected disability.  The Veteran had a VA examination in June 2010.  The VA examiner opined that the Veteran's current alcohol dependence is not related to military service or to in-service cold injuries of the hands.  The VA examiner further opined that the Veteran's current alcohol dependence is not caused or aggravated beyond its normal progression by his service-connected disabilities.  

The Veteran has claimed service connection for alcohol dependence secondary to an acquired psychiatric disorder.  Service connection is not currently in effect for an acquired psychiatric disorder and is not granted in this decision; therefore, service connection for alcohol dependence secondary to a psychiatric disorder may not be established.  The grant of service connection on a secondary basis is contingent upon first establishing service connection for the underlying disability.  As the Board, herein, denies the claim for service connection for an acquired psychiatric disorder, secondary service connection for any associated disabilities is precluded as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426   (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law). 

In conclusion, the Board finds that there is a preponderance of the evidence against the claim for service connection for alcohol dependence.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53.

Service Connection for a Seizure Disorder

The Veteran claims entitlement to service connection for a seizure disorder secondary to alcohol dependence.  

VA and private treatment records reflect diagnoses of alcohol-related seizure disorder.  A VA treatment note dated in June 2006 noted a medical history of seizure disorder secondary to alcohol.  Private medical records dated in October 2006 reflect a diagnosis of alcohol withdrawal seizures.  

Service connection is not currently in effect for alcohol dependence and is not being granted in this decision; therefore, service connection for a seizure disorder secondary to alcohol dependence may not be established.  The grant of service connection on a secondary basis is contingent upon first establishing service connection for the underlying disability.  As the Board, herein, has denied the claim for service connection for alcohol dependence, secondary service connection for any disabilities associated with alcohol dependence is precluded as a matter of law.  Sabonis, supra.  

In conclusion, the Board finds that there is a preponderance of the evidence against the claim for service connection for a seizure disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for alcohol dependence is denied.

Service connection for a seizure disorder is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


